Conviction for burglary; punishment, two years in the penitentiary.
We find no bills of exception in this record. The statement of facts shows that a drug store was burglarized, and that shortly thereafter property taken from said drug store was found in appellant's possession. The fact of such possession when not properly explained, has often been held sufficient to justify the conviction of the party so found in possession thereof, for theft or burglary.
There being no error of procedure complained of in this trial, and believing the facts justified the verdict, the judgment will be affirmed.
Affirmed. *Page 119 
                    ON MOTION FOR REHEARING.